Exhibit 10.2
SSI INVESTMENTS III LIMITED
SKILLSOFT PLC
EXPENSES REIMBURSEMENT AGREEMENT
William Fry
Solicitors
Fitzwilton House
Wilton Place
Dublin 2
www.williamfry.ie
© William Fry 2010
020533.0001.DMF/MAT

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on 11 February 2010
BETWEEN:
SSI INVESTMENTS III LIMITED
a company incorporated in Ireland with registered number 480477 and having its
registered office at Block 3, The Harcourt Centre, Harcourt Road, Dublin 2,
Ireland
(hereinafter referred to as “SSI”)
— and —
SKILLSOFT public limited company
a public limited company incorporated in Ireland with registered number 148294
and having its registered office at Belfield Office Park, Clonskeagh, Dublin 4,
Ireland
(hereinafter referred to as “Skillsoft”)
RECITALS:

A.   SSI intends to acquire Skillsoft on the terms set out in the Rule 2.5
Announcement and Skillsoft intends to agree to reimburse costs and expenses
incurred and to be incurred by SSI for the purposes of, in preparation for or in
connection with the Acquisition in certain circumstances if the Acquisition does
not proceed.

B.   This Agreement sets out the agreement between the parties as to the
reimbursement in certain circumstances by Skillsoft of costs and expenses
incurred and to be incurred by SSI for the purposes of, in preparation for or in
connection with the Acquisition.

C.   Capitalised terms and some other words and expressions used in this
Agreement are defined in Clause 4.

NOW IT IS HEREBY AGREED as follows:

1.   Commencement of Clause 2       Clause 2 of this Agreement shall not have
effect unless the Rule 2.5 Announcement is issued on or before 09:30 am (United
States Eastern Time) on the day next following the date hereof.

2



--------------------------------------------------------------------------------



 



2.   Reimbursement   2.1   Subject to, and in consideration of, SSI announcing a
firm intention to make the Acquisition in the Rule 2.5 Announcement, Skillsoft
agrees to pay to SSI, if any one or more of the Events described in Clause 2.2
occur, an amount equal to all specific, quantifiable third party (including
vouched out of pocket expenses incurred by third party advisers only) costs and
expenses incurred by SSI for the purposes of, in preparation for or in
connection with the Acquisition, including, without limitation:

         2.1.1   exploratory work carried out in contemplation of and in
connection with the Acquisition;     2.1.2   legal, financial and commercial due
diligence;     2.1.3   arranging financing (with associated hedging and related
expenses); and     2.1.4   engaging advisers to assist in the process;

    provided that the gross amount payable to SSI pursuant to this Agreement
shall not, in any event, exceed such sum as is equal to 1% of the total value of
the entire issued share capital (excluding, for the avoidance of doubt, any
interest in such share capital of Skillsoft (including in the form of American
Depositary Shares) held by Stockbridge Fund, L.P.) as ascribed by the terms of
the Acquisition as set out in the Rule 2.5 Announcement. The amount payable by
Skillsoft to SSI under this Clause 2.1 shall not include any Value Added Tax
attributable to such third party costs to the extent that it is recoverable by
SSI.   2.2   The Events for the purposes of Clause 2.1 are any one or more of
the following:

         2.2.1   the Board (or any one or more of the members thereof)
withdraws, adversely modifies or qualifies its recommendation to Skillsoft
Shareholders to vote in favour of the Scheme (to include any public announcement
by Skillsoft of a recommendation or intention to recommend a Competing Offer);
or     2.2.2   Skillsoft wilfully takes or omits to take any action, such as
failing to post a Scheme Circular, preventing Skillsoft Shareholders from voting
at any meetings to approve the Scheme or any related resolutions, withdrawal of
the Scheme, adjourning any Court hearing or shareholders’ meeting, failing to
issue the petition to approve the Scheme, unilaterally altering the terms and
conditions of the Scheme, or failing to deliver the Court Order and minute of
reduction of capital to the Registrar of Companies (in any such case without the
consent of SSI); or     2.2.3   prior to the Scheme being withdrawn by Skillsoft
or lapsing in accordance with its terms, a Competing Offer is announced (under
Rule 2.4 or 2.5) and subsequently made and that Competing Offer or a Competing
Offer in which that Competing Party is interested or participates subsequently
becomes effective or unconditional within the 18 months of such lapse or
withdrawal.

2.3   Any request by SSI for a Reimbursement Payment shall be:

3



--------------------------------------------------------------------------------



 



         2.3.1   notified in writing to Skillsoft no later than 30 days
following:

   (a)   in the case of Clauses 2.2.1 and 2.2.2, to include in the case of
withdrawal of the Scheme by Skillsoft, SSI becoming aware of the Event or;    
 (b)   in the case of Clause 2.2.3, SSI becoming aware that such Competing Offer
has become effective; and

         2.3.2   accompanied and / or followed by written invoices or written
documentation supporting the request for a Reimbursement Payment; and     2.3.3
  subject to satisfactory compliance with Clause 2.3.2, satisfied in full by
payment in full by Skillsoft to SSI in cleared, immediately available funds
within 14 calendar days following such receipt of such invoices or
documentation.

2.4   Notices under this Agreement shall be served as provided in the
Transaction Agreement.   2.5   For the avoidance of doubt:

         2.5.1   the refusal by Skillsoft to agree an extension to the date set
out in Condition 1 to the Rule 2.5 Announcement (namely 16 July 2010) shall not
constitute a withdrawal, or an adverse modification, of the Board’s
recommendation of the Acquisition; and     2.5.2   where used in this Agreement
in the context of the Scheme:

   (a)   the term “lapse” shall mean any of the Conditions becoming incapable of
satisfaction and “lapsing” shall be construed accordingly;      (b)   the term
“withdraw” shall include (i) an application to Court to adjourn Court
proceedings on the Scheme either generally without a return date or to a date
after 16 July 2010 and (ii) an adjournment of any shareholders’ meeting either
generally without an adjourned date or to a date after 16 July 2010 and
“withdrawal” shall be construed accordingly.

3.   General   3.1   The invalidity, illegality or unenforceability of a
provision of this Agreement does not affect or impair the continuance in force
of the remainder of this Agreement.   3.2   This Agreement shall be construed in
accordance with and governed by the laws of Ireland. The parties submit to the
exclusive jurisdiction of the Irish Courts in relation to any disputes arising
out of this Agreement.   3.3   This Agreement may be executed by the parties on
separate counterparts, but shall not be effective until each party has executed
at least one counterpart. Each

4



--------------------------------------------------------------------------------



 



    counterpart shall constitute an original of this Agreement, but the
counterparts shall together constitute one and the same instrument.   3.4   Each
party hereto represents and warrants to the other that, assuming due
authorisation, execution and delivery by the other party hereto, this Agreement
constitutes the valid and binding obligations of that party.   3.5   Each party
hereto confirms and agrees that no provision of the Transaction Agreement shall
supersede, vary or otherwise amend the provisions of this Agreement.   4.  
Definitions   4.1   In this Agreement (including in the Recitals), the following
expressions shall have the following meaning:       “Acquisition”, the proposed
acquisition by SSI of Skillsoft by means of the Scheme, as described in, and on
the terms and conditions of, the Rule 2.5 Announcement;       “Act”, the Irish
Takeover Panel Act 1997 (as amended);       “Acting in Concert”, shall have the
meaning given to that term in the Act;       “Associate”, shall have the meaning
given to that term in the Rules;       “Board”, the board of directors of
Skillsoft (or, where a director is considered not to be independent for the
purposes of Rule 3 or if restricted from voting on the Scheme or a Competing
Offer at a meeting of the Board pursuant to the Articles of Association of
Skillsoft, a duly constituted and authorised committee thereof consisting of all
other directors);       “Business Day”, any day, other than a Saturday, Sunday
or public holiday in Ireland or the State of New York;       “SSI’s Group” means
SSI and any bodies corporate which are Holding Companies of SSI or Subsidiaries
or subsidiary undertakings, in each of SSI or of any Holding Company of SSI;    
  “Competing Offer”, means any one or more offers by or on behalf of a party (a
“Competing Party”) other than SSI (or an Associate of SSI or a person Acting in
Concert with SSI) which is publicly disclosed and which, if completed, would
result in the Competing Party (whether alone or with its Associates and concert
parties) holding or controlling more than 50% of:

         (i)   the voting and other equity securities of Skillsoft (whether in
Skillsoft Shares, Skillsoft ADRs or Skillsoft ADSs); or     (ii)   all or
substantially all the assets of Skillsoft;

         “Competing Party” means a person other than SSI (or an Associate of SSI
or a person Acting in Concert with SSI) who alone or with or through others
announces a Competing Offer prior to the withdrawal or lapse of the Scheme;

5



--------------------------------------------------------------------------------



 



    “Conditions”, the conditions to the Scheme and the Acquisition set out in
Appendix I to the Rule 2.5 Announcement, and “Condition” means any one of the
Conditions;       “Holding Company”, shall have the meaning given to it in the
Transaction Agreement;       “Offer Period”, shall have the meaning given to it
in the Rules;       “Panel”, the Irish Takeover Panel;       “Reimbursement
Payment(s)”, the payment(s) provided for in Clause 2.1;       “Rule 2.5
Announcement”, the announcement of the Acquisition to be made in the Agreed Form
pursuant to Rule 2.5 of the Rules;       “Rules”, the Irish Takeover Panel Act,
1997, Takeover Rules, 2007, as amended;       “Scheme”, the proposed scheme of
arrangement under Section 201 of the Companies Act 1963 and the capital
reduction under Sections 72 and 74 of the Companies Act 1963 to effect the
Acquisition, including any revision thereof;       “Skillsoft”, Skillsoft plc;  
    “Skillsoft ADRs”, American Depositary Receipts evidencing Skillsoft ADSs;  
    “Skillsoft ADSs”, American Depositary Shares each representing one Skillsoft
Share and evidenced by Skillsoft ADRs;       “Skillsoft Shareholders”, the
holders of Skillsoft Shares;       “Skillsoft Shares”, the ordinary shares of
€0.11 each in the capital of Skillsoft;       “Subsidiary”, shall have the
meaning given to it in the Transaction Agreement;       “subsidiary
undertaking”, shall have the meaning given to it in the Transaction Agreement;
and       “Transaction Agreement”, the transaction agreement dated as of the
date hereof between SSI and Skillsoft.   4.2   In this Agreement, the expression
“offer” shall include:

         4.2.1   an offer, scheme of arrangement, contract, merger, redemption,
share swap, re-capitalisation or other transaction of any nature whatsoever made
by or on behalf of a party (other than SSI or any party Acting in Concert with
SSI) which, if completed, would result in such third party or its Associates
holding more than 50% of:

   (a)   the voting and other equity securities of Skillsoft; or      (b)   all
or substantially all the assets of Skillsoft; and

6



--------------------------------------------------------------------------------



 



         4.2.2   a merger or other transaction pursuant to SI 137/1987, SI
157/2008, Council Regulation (EC) No 2157/2001 or SI 21/2007.

4.3   In this Agreement:

         4.3.1   reference to the word “person” is deemed to include references
to natural persons, firms, partnerships, companies, corporations, associations,
bodies corporate, trusts and investment funds (in each case whether or not
having a separate legal personality);     4.3.2   reference to the word
“writing” is deemed to include reference to electronic communications such as
fax and email.

4.4   In this Agreement, references to time are to Irish times unless otherwise
specified.

IN WITNESS whereof the parties have executed these presents the day and year
above written.

7



--------------------------------------------------------------------------------



 



     
SIGNED
on behalf of SSI INVESTMENTS III LIMITED
by its authorised signatory in the presence of:
   
 
  /s/ Michael C. Ascione
 
   
 
  Authorised Signatory (Signature)
 
   
 
  Michael C. Ascione
 
   
/s/ Paul Egan
  Print name
 
Witness (Signature)
   
 
   
Paul Egan
   
 
Print name
   
 
   
South Bank House, Barlow Street, Dublin 4
   
 
Print address
   
 
   
SIGNED
on behalf of SKILLSOFT plc
by its authorised signatory in the presence of:
   
 
  /s/ Charles E. Moran
 
   
 
  Authorised Signatory (Signature)
 
   
 
  Charles E. Moran
 
   
/s/ Thomas J. McDonald
  Print name
 
Witness (Signature)
   
 
   
Thomas J. McDonald
   
 
Print name
   
 
   
200 Beach Road, Unit #20, Tequesta, FL 33469
   
 
Print address
   

8